DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Applicant’s arguments have been fully considered and are persuasive to the extent that the previously cited references fail to address the newly added limitations concerning the low accelerometer signals. Accordingly, the previous grounds of rejection are withdrawn. However, after further search and consideration, updated grounds of rejection are made in view of newly cited prior art references. Additionally, the new limitations have necessitated the introduction of a new ground of rejection under 35 U.S.C. § 112.
	Furthermore, concerning Applicant’s arguments against the Cuddihy reference, those remarks have been fully considered but are not persuasive. Applicant argues that Cuddihy teaches a dynamically adjusted baseline (allegedly shown as element 64 in FIG. 3), which Applicant suggests fails to read on the claimed limitation of the longitudinal inference based on a comparison of a baseline and subsequent readings. However, Applicant fails to explain why this would fail to read on the claimed language, as the claimed language does not preclude a baseline being adjusted over time. Furthermore, Cuddihy explicitly states in the cited paragraph 24 (as well as others, e.g. Paras. 23 and 25) that the baseline can be established during a prior “lock-in window” and that subsequent readings after that window are then compared to the baseline for determining e.g. trends. Additionally, element 64 in FIG. 3 is (1) given as merely an example (see heading “EXAMPLE 1” before Para. 33), and other portions (e.g. Para. 23) establish that the moving average technique is merely one of many possible techniques that can be used (but doesn’t necessarily have to be used) and (2) labeled as “the long-term average value 64 of the weight data forming at least part of the reference baseline” in Para. 34 (i.e. element 64 is not necessarily the baseline per se, but rather may simply be part of the baseline). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low” (as in “low signals from the accelerometer”) in claims 1, 19 and 20 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not reasonably clear what level of activity would qualify as “low” in this context. 
Additionally, the limitation “wherein the multiple instances [of the stored first information] have low signals from the accelerometer” is unclear because it is not clear whether the multiple instances must occur only when there are low signals from the accelerometer, or if rather they must simply include some low signals among the totality of accelerometer signals. For example, it isn’t clear whether a baseline determined over an hour period that had 30 minutes of low activity would meet the claimed limitation (since technically the hour-long batch of signals does include some low signals). Based on Applicant’s disclosure of the low-activity feature and based on the similar amendment to the “second information” having only low signals, it seems more likely that the multiple instances of first information are meant to be collected only during a period of low activity. However, correction and clarification are required to ensure that the record is clear and unambiguous.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8-12, 14 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2012/146957 A1 (“Philips”) in view of US 2011/0060215 A1 to Tupin, Jr. et al. (“Tupin”) in view of US  2009/0088606 A1 to Cuddihy et al. (hereinafter “Cuddihy”) in view of US 2012/0253142 A1 to Meger et al. (hereinafter “Meger”) in view of US 2007/0118054 A1 to Pinhas et al. (hereinafter “Pinhas”).
	Regarding Claims 1, 19 and 20, Philips teaches:
A wearable device (see Pg. 6 lines 18-22: “the fall detector 2 can be configured to be worn at or on a different part of the user’s body, such as the wrist, waist, trunk, pelvis or sternum, and will comprise a suitable arrangement for attaching the fall detector 2 to that part of the body (for example a belt or a strap)”) comprising: 
a processor (6); 
a communication interface (10 and/or 12);
an accelerometer (4); 
a second sensor (16); and 
memory (14) storing executable instructions that, when executed (see Pg. 7 lines 21-24), cause the processor to: 
receive a signal from the accelerometer (see, e.g., Pg. 6 lines 26-33); 
weight the signal received from the accelerometer (see Pg. 10 line 23: using weightings);
determine, based on the weighted accelerometer signal, whether a probability that an event has occurred is over a threshold associated with the event (see, e.g., Pg. 6 lines 23-25: “to determine whether the user has fallen”; also see Pg. 10 lines 6-31); 
based on determining that the probability that the event has occurred is over the threshold associated with the event (again see Pg. 10 lines 6-31, but also see Pg. 11 line 17 through Pg. 12 line 2): 
generate/receive a signal from the second sensor (see Pg. 11 line 17 through Pg. 12 line 2); 
determine whether the second sensor signal is associated with a condition (see, e.g., Pg. 9 lines 10-16; also see step 107 described on Pg. 12 lines 10-26); and 
based on determining that the second sensor signal indicates the condition, generate an alert (see, e.g., Pg. 9 lines 10-16; additionally, see step 111 described on Pg. 13 lines 15-24).

	Philips fails to teach that the second sensor is an ultra-wideband (UWB) radar system including a first inward-facing antenna through which a UWB signal is transmitted and a second inward-facing antenna through which a return UWB signal is received. Another reference, Tupin, teaches a diagnostic device which can measure various diagnostic parameters using the same claimed sensor system including inward-facing transmitting and receiving UWB antennas (see, e.g., the abstract of Tupin). It would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Philips to incorporate the UWB radar system of Tupin as one of more of the secondary sensors (16), because Tupin teaches a variety of advantages of using such a sensor in Para. [0037] (and thus incorporating Tupin’s sensor into Philips would enhance Philips by providing one or more of those advantages to Philips’ device), and additionally/alternatively because it would amount to a merely simple substitution of one known sensor type for another known sensor type, such a substitution yielding only predictable results.
	Philips in view of Tupin fails to teach determining baseline data based on first information of the sensor data and monitoring subsequent/second information of the sensor data to determine and output, based on a comparison between the two, a longitudinal/trending inference regarding the wearer representing a trend in the second information over time, and a second alert separate from the first alert. Another reference, Cuddihy, is directed to a similar patient physiological monitoring alarm/alert system in which a baseline is first established based on a first set of collected data, and then second data is monitored and trends in the second data are compared to the baseline for generating an alert/alarm (see e.g. Para. [0024] of Cuddihy). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Philips in view of Tupin to further calculate a baseline based on a first set of collected data, and then monitor second data for trends in the second data to be compared to the baseline for generating an alert/alarm, as taught in Cuddihy, because doing so would advantageously allow for longer term dangerous trends in patient health to be noticed (i.e. in addition to the more shorter-term alarm found in Philips alone).
	It is further noted that per the modification in view of Cuddihy above, any one of more of the physiological values would equally benefit from the calculation of the trending baseline over time (Cuddihy teaches several example types of sensors – see e.g. Para. [0018] – but overall discloses a method that applies to any generic physiological parameter/data), including the accelerometer taught by Philips (which measures a user’s activity level), and thus it would be equally obvious to apply Cuddihy’s methodology to any of the sensor types taught by Philips in view of Tupin, including the accelerometer values.
	Philips in view of Tupin and Cuddihy above fail to teach that the first and second information is limited to information having low signals from the accelerometer (i.e. determining the baseline and subsequent readings during low activity). Another similar reference, Meger, teaches a diagnostic device including fall detection in which a sleep or low-activity mode is included in which both a baseline and subsequent readings are exclusively taken during low activity, and allowing for different evaluations of physiological parameters based on whether the patient is in low-activity or not (see e.g. Paras. 232-233). Yet another similar reference, Pinhas, teaches that it is known and advantageous to measure certain physiological parameters only during sleep and/or periods of low activity, and teaches measuring both baseline and subsequent data exclusively in these periods (see e.g. Paras. 211-216 and 257) Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Philips in view of Tupin and Cuddihy to include a mode specific to sleep and/or low activity, including both baseline and subsequent data being exclusive to periods of low activity as seen in Meger and Pinhas, because it would advantageously allow for more accurate evaluations of the patient during periods of low activity in which certain readings would be alarming (whereas they might not be alarming or problematic during waking hours of higher activity). 

	Regarding Claims 3-5, see Pg. 9 lines 1-22 of Philips.

	Regarding Claims 8-10, see e.g. Pg. 13 lines 5-11 of Philips.

	Regarding Claim 11, see e.g. Pg. 9 lines 1-22 and Pg. 15 line 32 through Pg. 16 line 6 of Philips.

	Regarding Claim 12, see e.g. Pg. 15 line 32 through Pg. 16 line 6 of Philips.	

	Regarding Claim 14, see Pg. 3 lines 10-11, Pg. 12 lines 10-18 and claim 5 of Philips. 

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips in view of Tupin and Cuddihy and Meger and Pinhas as applied to claim 1 above, and further in view of US 2013/0218812 A1 to Weiss (“Weiss”).
	Regarding Claim 2, Philips in view of Tupin and Cuddihy and Meger and Pinhas teaches the wearable device of claim 1 as discussed above, but fails to specifically teach: a global positioning system (GPS) receiver, wherein the executable instructions, when executed, cause the processor to: determine, using the GPS receiver, a location of the wearable device; and send a message comprising the location of the wearable device.
	Another reference, Weiss, teaches a similar diagnostic device for fall detection including a GPS receiver (15) which provides location data in an alert message, e.g. to a monitoring user (see Paras. [0034] and [0035]). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Philips in view of Tupin and Cuddihy and Meger and Pinhas to further include a global positioning system (GPS) receiver, wherein the executable instructions, when executed, cause the processor to: determine, using the GPS receiver, a location of the wearable device; and send a message comprising the location of the wearable device, as taught by Weiss, because doing so would provide the advantage of allowing an alert to a monitoring user to include the specific location of the wearer of the device, thereby allowing emergency help to more easily and quickly travel to the wearer’s location or provide location-specific advice to the wearer, etc.

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips in view of Tupin and Cuddihy and Meger and Pinhas as applied to claim 1 above, and further in view of US 2011/0298613 A1 to Ben Ayed (“Ben Ayed”).
	Regarding Claims 6 and 7, Philips in view of Tupin and Cuddihy and Meger and Pinhas teaches the wearable device of claim 1 as discussed above. Philips further notes that “a fall detector 2 according to the invention may include further components and functionality to those described herein. For example, it will be appreciated that a fall detector 2 will include some form of power source or supply and circuitry for controlling the operation of the fall detector 2” (see Pg. 9 lines 18-22). First, the Examiner previously took official notice that the features of a rechargeable battery and monitoring battery charge level to provide charge level messages/alerts are extremely commonplace in modern electronic devices (e.g. such features have been commonplace in electronic smartphones and smart watches for many years prior to Applicant’s filing date). Applicant's subsequent reply dated 02/25/2021 did not traverse the Examiner's assertion of official notice; therefore, the facts under official notice are now taken to be admitted prior art. See MPEP § 2144.03(C) (“If applicant does not traverse the examiner's assertion of official notice or applicant's traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner' s assertion of official notice or that the traverse was inadequate.”).
Nevertheless, in the interest of being thorough, another reference, Ben Ayed, teaches a similar diagnostic device for emergency detection and notification (see, e.g., the title and abstract) which includes a rechargeable battery (13) and which can sense low battery charge levels and provide the user with a notification to recharge the battery (see, e.g., Para. [0043]). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Philips in view of Tupin and Cuddihy and Meger and Pinhas to include a rechargeable battery and a battery sensor for determining battery charge level and sending a message comprising a charge level of the battery, as taught by Ben Ayed and/or as was well known in the art, because doing so would allow a user to continue to use the device multiple times without needing disposable batteries, and it would allow a user to be warned when the device needs to be recharged. 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips in view of Tupin and Cuddihy and Meger and Pinhas as applied to claim 1 above, and further in view of US 2011/0190598 A1 to Shusterman (“Shusterman”).
Regarding Claim 8, Philips in view of Tupin and Cuddihy and Meger and Pinhas teaches the wearable device of claim 1 as discussed above. Furthermore, the various wireless transmissions discussed on Pg. 13 lines 5-11 of Philips are considered to encompass WiFi. Nevertheless, in the interest of being thorough, (1) the Examiner previously took official notice that WiFi was extremely well known as a wireless data transmission protocol and Applicant's subsequent reply dated 02/25/2021 did not traverse the Examiner's assertion of official notice; therefore, the facts under official notice are now taken to be admitted prior art. See MPEP § 2144.03(C) (“If applicant does not traverse the examiner's assertion of official notice or applicant's traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner' s assertion of official notice or that the traverse was inadequate.”), and (2) another reference, Shusterman, teaches that WiFi was among the known wireless data transmission protocols (see Para. 92). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Philips in view of Tupin and Cuddihy and Meger and Pinhas to send the alert via WiFi (“WiFi radio”), because it would amount to a merely simple substitution of one well known wireless transmission protocol for another to obtain predictable results.

Claims 13 and 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips in view of Tupin and Cuddihy and Meger and Pinhas as applied to claim 1 above, and further in view of US 20080058670 A1 to Mainini (“Mainini”).
	Regarding Claim 13, Philips in view of Tupin and Cuddihy and Meger and Pinhas teaches the wearable device of claim 1 as discussed above but fails to specifically teach determining a risk ratio associated with the animal wearing the device based on sensor data. Another reference, Mainini, teaches a similar monitoring device which calculates a risk ratio associated with the animal wearing the device based on sensor data (see the abstract, Paras. [0025] and [0038] of Mainini). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Philips in view of Tupin and Cuddihy and Meger and Pinhas to determine a risk ratio associated with the animal wearing the device based on sensor data, as taught by Mainini, because it would enhance the device of Philips in view of Tupin and Cuddihy and Meger and Pinhas by allowing it to advantageously evaluate risk of the wearer for various dangerous conditions. 

	Regarding Claim 15, Philips in view of Tupin and Cuddihy and Meger and Pinhas teaches the wearable device of claim 1 as discussed above but fails to specifically teach storing multiple profiles for different animals that may wear the device. Another reference, Mainini, teaches an animal condition monitor which includes multiple profiles for multiple animals (see, e.g., Paras. [0029] and [0036] of Mainini). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Philips in view of Tupin and Cuddihy and Meger and Pinhas to store multiple profiles for different animals that may wear the device so that the specific monitoring thresholds could be adjusted to allow the device to be worn by multiple animals and still provide useful information specific to each of them. Concerning baseline data, the Examiner notes that in view of the modification above, different baseline data is determined based on each profile (see e.g. Para. [0036] and FIGS. 5-7 of Mainini). 
 
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips in view of Tupin and Cuddihy and Meger and Pinhas as applied to claim 1 above, and further in view of US 2006/0202816 A1 to Crump et al. (“Crump”).
	Regarding Claim 18, Philips in view of Tupin and Cuddihy and Meger and Pinhas teaches the wearable device of claim 1 but fails to specifically teach wherein the executable instructions, when executed, cause the processor to: receive a software update for software of the wearable device; and apply the software update to the software of the wearable device. Another reference, Crump, teaches a similar mobile condition monitor (see e.g. Paras. [0024], [0027] and [0036] which discuss fall detection) which can receive and apply software updates for a wearable device (see, e.g., Para. [0049] and claim 15). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Philips in view of Tupin and Cuddihy and Meger and Pinhas to allow the processor to receive and apply software updates for the wearable device, as taught by Crump, to allow the wearable device to be updated and enhanced over time with new software updates without needing to replace the entire wearable device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Newly cited in this action:
Yuen: see Para. 51
Cited in previous action(s):
Johannes: see claim 6;
Hatlestad: see Col. 3 lines 61-65;
Frauenthal: see Para. 6.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792